IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 84297
                JEREMY T. BERGSTROM, BAR NO.
                6904                                                         FILE
                                                                             JUN 0 9 2022
                                                                           r
                                                                         cu
                                         ORDER OF DISBARMENT            SY
                                                                            IEF DEFUlY CLERIC
                              This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that attorney Jeremy T. Bergstrom
                be disbarred from the practice of law in Nevada based on violations of RPC
                5.5 (unauthorized practice of law) and RPC 8.1 (bar admission and
                disciplinary matters). Because no briefs have been filed, this matter stands
                submitted for decision based on the record. SCR 105(3)(b).
                              The State Bar has the burden of showing by clear and
                convincing evidence that Bergstrom committed the violations charged. In
                re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                Here, however, the facts and charges alleged in the complaint are deemed
                admitted because Bergstrom failed to answer the complaint and a default
                was entered. SCR 105(2). The record therefore establishes that Bergstrom
                filed multiple lawsuits after being suspended from the practice of law.2 He



                     'The complaint and notice of intent to take default were served on
                Bergstrom through regular and certified raail at his SCR 79 address and
                emailed to his SCR 79 email address. The notice of intent to take a default
                was also sent to an alternate physical address. The State Bar also
                personally served Bergstrom with the filings at his alternate physical
                address.

                      2Thiscourt suspended Bergstrom in two cases: In re Discipline of
SUPREME COURT
                Bergstrom, No.79205, 2019 WL 6042503 (Nev. Nov. 14, 2019) (Order
     OF         Approving Conditional Guilty Plea Agreement), and In re Discipline of
   NEVADA


(0) 19.0A ONO                                                           7,Z•
                                                                                                1
thus violated RPC 5.5, which prohibits the unauthorized practice of law.
The record also establishes that Bergstrom failed to respond to the State
Bar's inquiries into his unauthorized practice of law, thus violating RPC 8.1
(bar admission and disciplinary matters).
            Turning to the appropriate discipline, we review the hearing
panel's recommendation de novo. SCR 105(3)(b). Although we "exercise
independent judgment," the panel's recommendation is persuasive. In re
Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In
determining the appropriate discipline, we weigh four factors: "the duty
violated, the lawyer's mental state, the potential or actual injury caused by
the lawyer's misconduct, and the existence of aggravating or mitigating
factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
1077 (2008).
            Bergstrom knowingly violated duties owed to the public and his
clients (unauthorized practice of law) and the profession (bar admission and
disciplinary matters). Bergstrom's clients suffered actual injury as he filed
lawsuits on their behalf while suspended. And Bergstrom's failure to
cooperate in the disciplinary hearing harmed the integrity of the profession,
which depends on a self-regulating disciplinary system. The baseline
sanction for Bergstrom's misconduct, before considering aggravating and
mitigating circumstances, is disbarment.      See Standards for Imposing
Lawyer Sanctions, Compendium of Professional Responsibility Rules and
Standards, Standard 7.1 (Am. Bar Ass'n 2017) (recommending disbarment
"when a lawyer knowingly engages in conduct that is a violation of a duty
owed as a professional with the intent to obtain a benefit for the lawyer or



Bergstrom, No. 82359, 2021 WL 2328486 (Nev. June 7, 2021) (Order of
Suspension).

                                     2
another, and causes serious or potentially serious injury to a client, the
public or the legal system"); Standard 8.1(b) (recommending disbarment
when a lawyer "has been suspended for the same or similar misconduct, and
intentionally or knowingly engages in further similar acts of misconduct
that cause injury or potential injury to a client, the public, the legal system,
or the profession"). The panel found no mitigating circumstances and four
aggravating circumstances: prior disciplinary offenses, a pattern of
misconduct, multiple offenses, and substantial experience in the practice of
law. The record supports the panel's findings. Particularly relevant here
is the aggravating circumstance based on prior disciplinary offenses. This
court has suspended Bergstrom on four occasions based on misconduct that
included failing to conamunicate with clients, failing to perform legal
services or litigate cases resulting in judgments against his clients, failing
to supervise an attorney, and failing to account for client funds. See In re
Discipline of Bergstrom, No. 82359, 2021 WL 2328486 (Nev. June 7, 2021)
(Order of Suspension); In re Discipline of Bergstrom, No. 82591, 2021 WL
2328472 (Nev. June 7, 2021) (Order Imposing Reciprocal Discipline and
Suspending Attorney); In re Discipline of Bergstrom, No.79205, 2019 WL
6042503 (Nev. Nov. 14, 2019) (Order Approving Conditional Guilty Plea
Agreement); In re Discipline of Bergstrom, No. 77170, 2018 WL 6818537
(Nev. Dec. 21, 2018) (Order of Suspension). He then continued to practice
law while suspended. Considering all the factors, we agree with the panel
that there is no basis to depart from the baseline sanction. Disbarment is
appropriate here. See State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756
P.2d 464, 527-28 (1988) (observing that the purpose of attorney discipline is
to protect the public, the courts, and the legal profession).
            Accordingly, we disbar attorney Jeremy T. Bergstrom from the
practice of law in Nevada. Such disbarment is irrevocable. SCR 102(1).

                                       3
Further, Bergstrom shall pay the costs of the disciplinary proceedings,
including $3,000 under SCR 120, within 30 days from the date of this order
if he has not already done so. The State Bar shall comply with SCR 121.1.
            It is so ORDERED.


                          1.1)

                       Parraguirr:4-12-26    "C"...


  /                      , J.                 AljaisCs4.4
Hardesty                                 Stiglich



Cadish                                   Silver


                                                                    J.
Pickering                                Herndon




cc:   Jeremy T. Bergstrom
      Chair, Southern Nevada Disciplinary Board
      Bar Counsel, State Bar of Nevada
      Executive Director, State Bar of Nevada
      Admissions Office, U.S. Supreme Court




                                    4